Citation Nr: 0616418	
Decision Date: 06/06/06    Archive Date: 06/13/06	

DOCKET NO.  04-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

Systemic lupus erythematosus was not present in service or 
for many years thereafter, and is not shown to be related to 
service or to any incident of service origin.  


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by the veteran's active service, nor may its 
incurrence during service be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  A VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify by means of a September 
2002 letter from the AOJ to the veteran.  This communication 
informed him what evidence was required to substantiate a 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  The letter requested that he 
provide any evidence he had about his lupus, to include 
records from doctors who saw him when the disability began, 
statements from people who knew about the disability, photos 
taken in service, copies of letters written during his 
inactive service that mentioned the disability, and evidence 
of the disability from the time of service to the present.  
After this letter, a statement of the case was furnished in 
March 2004.  This contained notice of the provisions of 
38 C.F.R. § 3.159 with regard to VA's duty to assist in 
developing a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for his service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Since this claim is being denied, however, any 
failure to provide notice as to effective date or any further 
matters is harmless error since there was no increased rating 
or effective date to be assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also notes that with regard to the duty to assist, 
the veteran was accorded an examination on infectious, 
immune, and nutritional disabilities in September 2004.  The 
claims file was reviewed by the examiner and an opinion was 
expressed as to the etiology of the veteran's lupus.  An 
opinion was expressed and there is no medical evidence of 
record to the contrary.  Thus, there is no need for further 
development.  

In sum, the Board finds that VA has satisfied its duties to 
inform and assist the claimant at every stage of this case.  
Therefore, he is not prejudiced by the Board entering a 
decision on this issue at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for the aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for ninety (90) days or more during a 
period of war or after December 31, 1946, and systemic lupus 
erythematosus becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 11112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease and the current disability.  Gutierrez v. Principi, 
19 Vet App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for systemic lupus erythematosus.  

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
lupus.  The post service medical evidence includes private 
medical records showing the veteran was evaluated in 1961 for 
complaints of excess blood and hemoglobin for about two 
years, with complaints of pressure in the head, occasional 
shortness of breath, and aching in the legs.  The veteran was 
evaluated on several occasions during 1961.  In October 1961 
it was indicated that a diagnosis of polycythemia vera was 
suspected.  

Additional medical evidence includes report of treatment and 
evaluation at a private medical clinic that reflect a 
diagnosis of lupus was made in 1982.

The veteran was accorded an infectious, immune, and 
nutritional disabilities examination by VA in September 2004.  
The claims folder was reviewed by the examiner.  The veteran 
indicated that during service he had many episodes of burning 
eyes, diffused joint pains, and double vision.  He also 
referred to several episodes of shortness of breath.  He 
stated he did not mention the problems to medical personnel.  
He further indicated that in August 1982 he was evaluated by 
a physician who found he had polyarthritis.  Testing resulted 
in a diagnosis of lupus erythematosus.  

Findings were recorded and conclusions included systemic 
lupus erythematosus diagnosed in August 1982.  The examiner 
indicated that with regard to the question of whether it was 
at least as likely as not that any symptoms in service 
reflected the beginning of lupus, "information presented in 
the medical record as well as current medical examination are 
not sufficient to establish service connection with patient's 
[the veteran's] systematic lupus erythematosus and his 
service."

There is no medical opinion to the contrary.  In fact, none 
of the post service medical records include competent medical 
evidence showing that the veteran's lupus had its onset in 
service or for years thereafter.  

In light of the foregoing, the Board must deny the claim 
because there is no evidence that the veteran has lupus due 
to his active service.  The Board does not question the 
sincerity of the veteran's conviction that he has lupus that 
is related to his active service.  As a lay person, however, 
the Board notes that the veteran is not competent to 
establish a medical diagnosis or opine as to medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and since there is no 
medical evidence linking the veteran's systemic lupus 
erythematosus to his service or to the first year following 
service discharge, there is no basis upon which to establish 
service connection for lupus.


ORDER

Service connection for systemic lupus erythematosus is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


